Citation Nr: 0615172	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-35 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a co-payment 
requirement for a period beginning on May 8, 2002.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the VA Health Eligibility 
Center (HEC) in Atlanta, Georgia, which determined that the 
veteran was not eligible for treatment in the VA health care 
system without paying a co-payment for the period beginning 
on May 8, 2002.

The veteran was scheduled for a Travel Board hearing to be 
held on March 23, 2005, at the VA Regional Office (RO) in St. 
Louis, Missouri, before a Veterans Law Judge.  On March 11, 
2005, the RO received the veteran's request to reschedule the 
hearing.  The veteran did not report for his hearing.  On 
March 25, 2005, the Veterans Law Judge who was supposed to 
conduct the veteran's hearing determined that the veteran had 
not shown good cause to postpone or reschedule the hearing.  
See 38 C.F.R. § 20.704 (2005).  Therefore, no further 
development with regard to a hearing is necessary.  

The appeal is REMANDED to the VA HEC in Atlanta, Georgia.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

Financial information

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a).  38 U.S.C.A. § 1710(a)(2)(G).

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.

Notwithstanding the attributable income of a veteran, VA may 
refuse to make a determination that the veteran is considered 
to be unable to defray the expenses of necessary care if the 
corpus of the estate of the veteran is such that under all 
the circumstances it is reasonable that some part of the 
corpus of the estate of the veteran be consumed for the 
veteran's maintenance.  38 U.S.C.A. § 1722(d) (West 2002).

In order to avoid hardship, VA may determine that a veteran 
is eligible for care notwithstanding that the veteran does 
not meet the income requirements if current projections of 
the veteran's income for the current year following 
application for care are substantially below the income 
requirements.  38 U.S.C.A. § 1722(e).  Unlike the language in 
38 U.S.C.A. § 1722(e), 38 C.F.R. § 17.47(d)(6) provides that 
for determining hardship, VA should look at the projections 
of the veteran's income for the year following application 
for care in determining whether the veteran's income is 
substantially below the income requirements.  Therefore, the 
Board must consider the veteran's financial status not only 
in 2001 and 2002 but also in 2003.  There is no financial 
information regarding 2003 of record.  Accordingly, such 
information should be obtained.

As for financial information regarding the veteran's net 
worth, a VA Form 10-10F completed in May 8, 2002 reflects 
that his reported attributable income, consisting of Social 
Security benefits, which was substantially below the 2002 
income limit for entitlement to cost-free VA health care for 
a veteran with no dependents, $24,304.  See 67 Fed. Reg. 
4,780 (Jan. 31, 2002).  That VA Form 10-10F also shows that 
the veteran's net worth was zero.  

However, the information in the VA Form 10-10F is vastly 
different from the information on the veteran's 2001 Federal 
income tax return.  His 2001 Federal income tax return 
reflects (in addition to Social Security benefits) pension 
and annuity benefits as well as substantial interest and 
dividend income.  The latter would ordinarily be reflective 
of principal in even greater amounts.  Under such 
circumstances, it is surprising that the veteran's reported 
net worth was zero as of the end of 2001 and that he had no 
assets according to the VA Form 10-10F dated May 8, 2002.  
There is no documentation of this alleged diminution of 
assets during 2001 and no evidence explaining the apparent 
lack of pension and annuity benefits and interest and 
dividend income in 2002.  This must be explained.

The Board observes that the veteran was exempted from co-
payments for VA hospital and outpatient medical care services 
effective May 22, 2003.  That determination strongly suggests 
that his income for 2002 was below the 2002 limits for 
entitlement to cost-free VA health care for a veteran with no 
dependents ($24,304).  Additional information regarding the 
veteran's financial status in 2002 that may have explained 
the above-noted differences is not of record and should be 
obtained.

In light of the above, the veteran should be afforded the 
opportunity to explain or clarify the reported evaporation of 
the corpus of the estate in a short amount of time.  
Moreover, if possible, the documents pertaining to the 
exemption which was granted in 2003 should be obtained.  

Adequacy of the statement of the case

VA has a duty to inform the veteran of the applicable laws 
and regulations and provide a discussion of how they affect 
his claim.  38 C.F.R. § 19.29 (2005).  A Statement of the 
Case (SOC) must include a summary of applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  In 
reviewing the veteran's claim, the Board has noted the 
veteran was not properly notified of the laws and regulations 
that governed his claim or notified of the evidence necessary 
to support a grant of the benefit sought.  The SOC issued to 
the veteran in July 2004 did not include the pertinent laws 
and regulations set out in 38 U.S.C.A. §§ 1710 and 1722 (West 
2002) and 38 C.F.R. § 17.47 (2005) governing health care 
eligibility and the requirements to make co-payments.  The 
SOC included only citations to the United States Code, but 
not the applicable text, and no citation or text of the 
applicable sections of the Code of Federal Regulations.  In 
addition, the SOC did not consider the matter of hardship 
pursuant to 38 U.S.C.A. § 1722(e) and 38 C.F.R. § 
17.47(d)(6).

Accordingly, this case is REMANDED for the VA HEC in Atlanta, 
Georgia for the following action:

1.  The HEC should contact the veteran 
and request that he provide any 
information explaining the reported 
evaporation of the corpus of his estate 
during 2001; information regarding the 
value of his net worth for the period 
from 2001 to 2003; and information 
regarding his income in 2002 and 2003. 

2.  The HEC should obtain any documents 
regarding the exemption from co-payments 
for VA hospital and outpatient medical 
care services effective May 22, 2003.  
Efforts to obtain these documents should 
be memorialized in the veteran's Medical 
Administrative Service (MAS) file.  Any 
such documents so obtained should be 
associated with the MAS file.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the HEC should again review 
the record and readjudicate the issue on 
appeal with consideration of consider the 
matter of hardship pursuant to 
38 U.S.C.A. § 1722(e) and 38 C.F.R. § 
17.47(d)(6).  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC), with all relevant laws and 
regulations, should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

